UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC1 ("A&Q") (doing business as ALTERNATIVE INVESTMENT SOLUTIONS ("AIS")) PERSONAL TRADING/CODE OF ETHICS Policy Summary Personal trading presents one of the greatest potential risks to any investment adviser. As a fiduciary, an adviser owes its duty of loyalty to its clients first. By trading in the same securities and other investments as we trade for our clients, there is the potential to front-run, "scalp," or even take away an investment opportunity from one of our clients for one's own account. As you read on, you'll find that our Code of Ethics requires some very detailed reporting (initial, periodic and annual); pre-clearance; short-term trading bans; and other monitoring designed to mitigate many of the types of conflicts that we may encounter. This is not a guarantee that we will never face a conflict of interest between personal trading of our employees and our clients; but it is designed to manage and mitigate those conflicts. Supervisors of investment professionals have a special duty to pre-clear/ approve their supervised person trades only when they believe that there is little possibility to harm client executions from potential front-running, scalping, or taking an opportunity away from a client. Risks Addressed by this Policy The risks addressed by this policy include: ●
